DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-11 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US Pub No 2013/0139642 A1) in view of Brown (US Pat No 588,950) and Toth-Mueller (DE 102012001785 A1). Reiter discloses a bicycle sprocket (50) comprising: 
Re claim 1, sprocket teeth (52) including at least one first tooth (58) configured to engage with outer link plates (12) of a bicycle chain and having a first radial-tooth height (height of 58), the at least one first tooth having a first chain-engaging axial width (width of 58) which is smaller than a first distance defined between opposed outer link plates of the bicycle chain and which is larger than a second distance defined between opposed inner link plates of the bicycle chain (fig. 11), and at least one second tooth (60) adjacent to the first tooth and disposed on a downstream side in a rotational driving direction of the bicycle sprocket, the at least one second tooth being configured to engage with inner link plates (14) of the 
Re claim 2, wherein the sprocket teeth includes a plurality of first teeth as the at least one first tooth (fig. 4), and a plurality of second teeth as the at least one second tooth (fig. 4).
Re claim 3, wherein the at least one first tooth and the at least one second tooth are alternately arranged in a circumferential direction of the bicycle sprocket (fig. 4).
Re claim 4, further comprising: a sprocket body (body of 50) having an annular shape, wherein the at least one first tooth and the at least one second tooth are alternately arranged on a whole circumference of the sprocket body in the circumferential direction (fig. 3-4).
Re claim 6, wherein the at least one second tooth has a second chain-engaging axial width (width of 60) which is smaller than the second distance (fig. 11).
Reiter does not disclose:
Re claim 1, the first radial-tooth height being greater than the second radial-tooth height, wherein the at least one first tooth has an outermost edge at a first radial distance from a rotational axis of the bicycle sprocket and the at least one second tooth as an outermost edge at a second radial distance from the rotational center axis, the first radial distance being greater than the second radial distance, and the at least one first tooth includes first radial contact parts on opposing sides of the at least one first tooth, the first radial contact parts being configured to contact intermediate portions of outer link plates of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one first tooth engages with the outer link plates of the bicycle chain, the first radial contact parts being configured to have same shapes as outer shapes of the intermediate portions of outer link plates of the bicycle chain, and the first radial contacts parts have radially outer surfaces 
Re claim 9, wherein the first radial contact parts have a first axial width larger than the first distance defined between opposed outer link plates of the bicycle chain.
Re claim 10, wherein the at least one second tooth includes a second radial contact part configured to contact at least one of intermediate portions of inner link plates of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one second tooth engages with the inner link plates of the bicycle chain.
Re claim 11, wherein the second radial contact part has a second axial width larger than the second distance defined between opposed inner link plates of the bicycle chain.
Re claim 23, wherein the first radial contact parts and the at least one first tooth are provided as one-piece member.
However, Brown teaches sprockets for driving a chain (pg 1 col 1 ln 8-11) wherein:
Re claim 1, the first radial-tooth height being greater than the second radial-tooth height, wherein the at least one first tooth has an outermost edge at a first radial distance from a rotational axis of the bicycle sprocket and the at least one second tooth as an outermost edge at a second radial distance from the rotational center axis, the first radial distance being greater than the second radial distance (fig. 1 shows the first radial-tooth height of tooth b’ being greater than the second radial-tooth height of tooth C).
However, Toth-Mueller teaches sprockets for driving a chain (fig. 2) wherein:
Re claim 1, the at least one first tooth includes first radial contact parts (9) on opposing sides of the at least one first tooth (fig. 4), the first radial contact parts being configured to contact intermediate portions of outer link plates (fig. 2) of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one first tooth engages with 
Re claim 9, wherein the first radial contact parts have a first axial width larger than the first distance defined between opposed outer link plates of the bicycle chain (fig. 8).
Re claim 10, wherein the at least one second tooth includes a second radial contact part (9) configured to contact at least one of intermediate portions of inner link plates of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one second tooth engages with the inner link plates of the bicycle chain (fig. 1-2 and 7-8 show both inner link plates and outer link plates have a similar engagement with the radial parts).
Re claim 11, wherein the second radial contact part has a second axial width larger than the second distance defined between opposed inner link plates of the bicycle chain (fig. 8).
Re claim 23, wherein the first radial contact parts and the at least one first tooth are provided as one-piece member (fig. 2 shows it as a one-piece member).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ alternating shorter teeth, as taught by Brown, to reduce the amount of material used thereby reducing the cost and weight of the sprocket.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9-11 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, new reference Toth-Mueller is introduced into the Rejection above to teach the newly added limitation in the claim amendment.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Minh Truong/Primary Examiner, Art Unit 3654